 



Exhibit 10.02

 

TONIX PHARMACEUTICALS HOLDING CORP.

509 Madison Avenue, Suite 306

New York, New York 10022

 

February 11, 2014

 

VIA EMAIL

 

Lederman & Co., LLC

245 E. 93rd St. 14E

New York, NY 10022

Attn: Seth Lederman, Managing Member

 

Re: Termination of Consulting Agreement

 

Dear Mr. Lederman:

 

This letter shall serve as an agreement to terminate the consulting agreement
entered dated as of June 4, 2010 between Lederman & Co., LLC (“Lederman & Co.”)
and Tonix Pharmaceuticals, Inc., as amended on December 9, 2010, February 1,
2012 and October 15, 2013 (the “Agreement”). Capitalized terms used but not
defined herein shall have the meaning ascribed to them in the Agreement.
Effective as of the close of business on February 10, 2014, the Agreement shall
be deemed terminated and February 10, 2014 shall be deemed the Termination Date.

 

  TONIX PHARMACEUTICALS HOLDING CORP.       /s/ LELAND GERSHELL   By: Leland
Gershell   Title: Chief Financial Officer

  

Accepted to and agreed this

11th day of February, 2014:

  

LEDERMAN & CO., LLC

  

/s/ SETH LEDERMAN

By: Seth Lederman

Title: Managing Member

 



 

